—In consolidated negligence actions to recover damages for personal and property injuries, plaintiff Hart in action No. 3 appeals from an order of the Supreme Court, Suffolk County, dated July 2, 1969, which granted a motion by defendant Peterson in action No. 1 for pretrial examinations of plaintiff in action No. 1 and Hart as defendant in action No. 1. Subsequent to the submission of the appeal, the appellant informed this court, with notice to all the parties in the three actions, that action No. 3 has been settled and discontinued, and requested that the appeal be withdrawn. No objection has been received from any of the parties. Under the circumstances, appeal deemed withdrawn, without costs. Brennan, Acting P. J., Munder, Martuscello and Kleinfeld, JJ., concur. (Beldock, P. J., deceased.) •